Citation Nr: 1736911	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extension of a temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond August 31, 2008. 

2.  Entitlement to a rating in excess of 10 percent prior to May 12, 2016, and in excess of 20 percent thereafter, for service connected residuals, low back injury post lumbar fusion (low back disability).  

3. Entitlement to an  initial disability rating in excess of 10 percent for radiculopathy, right lower extremity, as secondary to the service-connected residuals, low back disability.

 4. Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity, as secondary to the service-connected residuals, low back disability.




REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a November 2014 rating decision, the RO adjudicated the issues of entitlement to higher ratings for the service-connected right and left lower extremity radiculopathy.  Pursuant to Board remand, the RO issued the Veteran a statement of the case in March 2016, and the Veteran filed a timely substantive appeal.  The Board will take jurisdiction over the evaluations of the Veteran's right and left lower extremity radiculopathy as part and parcel of the rating for his service-connected low back disability. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2015, where the claim was remanded for additional development.  It has since returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's apologies for the delays in the full adjudication of this case.


FINDINGS OF FACT

1.  The Veteran required convalescence from June 6, 2008, to August 31, 2008, as a result of a surgery on his service-connected low back disability performed on June 9, 2010.

2.  Prior to May 12, 2016, the Veteran's service-connected low back disability was manifested by pain, numbness, and stiffness, and limitation of motion with forward flexion of the thoracolumbar spine to, at worst, 80 degrees, with a combined range of motion of the thoracolumbar spine of 210 degrees; the disability did not result in forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or in any incapacitating episodes.

3.  On and after May 12, 2016, the Veteran's service-connected low back disability was manifested by pain, numbness, and stiffness, and limitation of motion with forward flexion of the thoracolumbar spine to at worst, 40 degrees, with a combined range of motion of the thoracolumbar spine of 140 degrees; the disability did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or in any incapacitating episodes.

4.  Throughout the entire period on appeal, the Veteran's radiculopathy of the right and left lower extremities have been manifested by moderate incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating for convalescence from beyond August 31, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  Prior to May 12, 2016, the criteria for a disability rating in excess of 10 percent have not been met for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5241 (2016). 

3.  On and after May 12, 2016, the criteria for a disability rating in excess of 20 percent have not been met for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5243-5241 (2016). 

4.  The criteria for an initial rating of 20 percent for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8520 (2016).

5.  The criteria for an initial rating of 20 percent for radiculopathy of the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8520 (2016). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Extension of Temporary Total Disability Benefit

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30 (a).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  

Simply stated, it is not an increased rating claim.  The problem the Veteran has with the disability day-by-day is the evaluation of the disability overall.

The Court has also determined that the inability to return to any employment indicates a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296 (1995).

Service connection for the Veteran's low back disability was granted effective March 12, 1986, and assigned a noncompensable disability rating.  Thereafter, the disability rating was increased to 10 percent effective, November 2, 2006.  In the January 2009 rating decision on appeal, a temporary total (100 percent) rating for service-connected residuals, low back injury status post lumbar fusion, from June 9, 2008, to August 31, 2008; an initial extension of 2 months.  Thereafter, the previous 10 percent rating was continued.  At his July 2015 Board hearing before the undersigned VLJ, the Veteran asserted that his temporary total rating should be extended beyond the September 1, 2008 expiration. 

The Board however finds that the preponderance of the evidence is against a finding that the Veteran's period of convalescence from low back surgery requires no additional time at the 100 percent rating under any of the aforementioned criteria.

A June 11, 2008 VA treatment record notes that the Veteran underwent a lumbar fusion at the L5-S1 site for his low back disability on June 9, 2008, and that he was doing well.  A surgical nurse noted that the Veteran was alert and oriented and there were no problems with his wound healing.  He was able to get out of bed with a brace and assistance from his wife, and his pain medication was effective.  He was discharged on June 13, 2008, with restrictions that included no driving, no sitting for longer than 30-40 minutes, no lifting over 5-10lbs, and that he must wear his brace at all times. 

A June 20, 2008 VA treatment records notes that the Veteran's staples were removed and his incision sight was healing well.  He and he reported minimal back pain with episodes of bilateral leg pain.  He was noted as ambulating without difficulty and wearing his brace as instructed.  A July 23, 2008, VA treatment record notes the Veteran's incision site still healing well.  He reported improvement in his back pain with intermittent numbness in his legs.  His gait was noted as normal but guarded.  X-rays indicted good placement of hardware and grafts.  The Veteran was informed that he could stop wearing his brace and to return six weeks later for examination of lumbar flexion and extension and additional X-rays. 

The remaining evidence of record is silent as to further treatment or follow-up examinations related to the Veteran's low back surgery and subsequent period of convalescence until VA examination in October 2015, where the Veteran denied any complications from the spinal surgery.    

For the foregoing reasons, the Board finds that an extension of the temporary total rating for convalescence from September 1, 2008, pursuant to 38 C.F.R. § 4.30, following surgery for the Veteran's service-connected low back disability is not warranted.  While the Veteran has asserted that his back had not become "stable" until November 2010, the evidence of record is against such a finding regarding this limited issue.  This is not to say that the Veteran does not have problems with the back. 

There is no medical evidence to confirm any severe post-surgical residuals as required by 38 C.F.R. § 4.30, such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (with full weight bearing forbidden) or immobilization by cast, without surgery, of one major joint or more after September 1, 2009.  Indeed, there is evidence to the contrary.  The record shows that the surgery went without incident, and the Veteran's post-surgical recovery was reported as well-healed.  He reported in follow-up evaluations in June and July 2008 that his back pain had improved, and his gait and ambulation were noted as normal.  The Veteran reported to the VA examiner in October 2015 that he suffered no complications from his surgery.  Therefore, the Board finds that the preponderance of the evidence is against a finding of any basis to extend the Veteran's convalescence period beyond the two months already granted following the June 2008 surgery.

The Board has considered the doctrine of reasonable doubt; however, because the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II. Increased Ratings - Low Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Alternatively, Diagnostic Code 5243 also provides that IVDS can be rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 10 disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's low back disability is currently evaluated at 10 percent disabling prior to May 12, 2016, and at 20 percent thereafter.  At his July 2015 hearing before the undersigned VLJ, the Veteran asserted that his low back pain causes nightly sleep impairment, and that the disability warrants higher ratings.  For the reasons below, the Board finds that higher ratings for the Veteran's low back disability are not warranted.  

Upon examination in October 2015, the Veteran reported low back pain that prevents him from getting out of bed, and that the pain is similar in manifestation as it was prior to his 2008 spinal fusion surgery.  He also reported that his back pain increases the longer he remains in a seated position.  Upon examination, forward flexion was to 80 degrees with pain noted, and extension was to 15 degrees.  Right lateral flexion was to 25 degrees and left lateral rotation was to 30 degrees.  Full range of motion to 30 degrees was noted with right and left lateral rotation.  The combined range of motion was 210 degrees.  No functional loss was exhibited after repetitive-use testing with three repetitions.  No pain was evidenced on weight bearing.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, no guarding or muscle spasms, muscle atrophy, or ankylosis.  Strength testing was normal and reflexes were hypoactive.  The examiner also noted that there were no additional limitations due to flare-ups or repeated use over time.  The examiner did note the Veteran as having IVDS, however, the Veteran reported no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the previous 12 months.  Following examination, the examiner noted that the Veteran's low back disability impacted his ability to work as it limited his ability to sit for extended periods without additional discomfort.

The Veteran was afforded an additional VA examination in May 2016, where he reported daily low back pain, stiffness, and numbness, as well as daily numbness of the bilateral lower legs and feet.  He did not report flare-ups of pain and did not use an assistive device.  Upon examination, forward flexion was to 50 degrees and extension was to 25 degrees.  Right and left lateral flexion, as well as right and left lateral rotation, were all to 20 degrees.  Pain was evidenced on all range of motion testing as well as on weight bearing.  Additional functional loss due to pain was exhibited after both observed repetitive-use testing with three repetitions and repeated use over time, with flexion decreasing to 40 degrees and extension decreasing to 20 degrees.  The combined range of motion was, at worse, 140 degrees.  There was no evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, muscle atrophy, or ankylosis.  Guarding or muscles spasm was noted, though not resulting in abnormal gait or spinal contour.   Strength and reflex testing were normal.  The examiner did note the Veteran as having IVDS, however, the Veteran reported no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician in the previous 12 months.  Following examination, the examiner noted that pain and numbness manifested by the Veteran's low back disability impacted his ability to work.

There is no other medical evidence in significant conflict with the above VA examinations.  Thus, after a careful review of the evidence, the Board finds that the criteria for more than a 10 percent rating prior to May 12, 2016 for the Veteran's low back disability are not met.  Flexion upon examination in October 2015 was no worse than 80 degrees.  There was no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour.  As such, a disability rating of 20 percent is not warranted under Diagnostic Code 5243-5241.  See 38 C.F.R. § 4.71a.  

Additionally, the Board finds that the criteria for more than a 20 percent rating from May 12, 2016 are also not met.  Flexion upon examination in May 2016 was no worse than 40 percent and there was no ankylosis.  While the Veteran did demonstrate guarding and muscle spasm, these symptoms are contemplated by the 20 percent rating currently assigned.  Thus, a disability rating of 40 percent is not warranted under Diagnostic Code 5243-5241.  Id.  

Further, while the Veteran was noted as having IVDS, he was not noted as having any incapacitating episodes with bed rest prescribed by a physician.  Therefore, a basis for a higher rating for the service-connected back disorder under Diagnostic Code 5243 is not warranted.  Id.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his low back disability results in numbness, stiffness, pain, and limitations on sitting and lifting.

In this regard, it is important for the Veteran to understand that these problems are the basis for the current disability ratings. 

For the period prior to May 2016, the Veteran's lay statements do not indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or that the combined range of motion of the thoracolumbar spine is greater than 120 degrees, or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the lay statements do not indicate forward flexion of the thoracolumbar to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for higher ratings during the period on appeal, higher ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7.  

III. Increased Ratings - Bilateral Radiculopathy

As stated in the Introduction, the RO granted service connection in a November 2014 rating decision for radiculopathy of the bilateral lower extremities (sciatic nerve).  A 10 percent disability rating was assigned based on mild paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective March 19, 2014, the date of the filing of the Veteran's initial service connection claim for radiculopathy.   

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent rating, moderately-severe incomplete paralysis warrants a 40 percent rating; severe incomplete paralysis warrants a 60 percent rating; and compete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  38 C.F.R. § 4.124a.  
 
The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Veteran was afforded a VA examination for his radiculopathy claim in October 2014.  He reported pain, numbness, and a feeling of "pins and needles" throughout his bilateral lower extremities including his feet, with the numbness at times worse than the pain.  The examiner noted radiculopathy was indeed present in both lower extremities, manifested by constant and intermittent severe pain, severe numbness, and moderate paresthesias and/or dysesthesias.  Muscle strength was normal and reflexes were hypoactive.  A sensory exam noted decreased sensation to light touch throughout both lower extremities.  The examiner noted involvement of the sciatic nerve root in both lower extremities, and noted moderately severe incomplete paralysis. 

As noted previously in this decision, the Veteran was afforded VA examinations for his service-connected low back disability in October 2015 and May 2016.  

The October 2015 VA examiner noted decreased sensation to light touch from the lower leg to the toes in both lower extremities.  Muscle strength was normal and reflexes were hypoactive.  Numbness and intermittent pain were noted as mild, with paresthesias and/or dysesthesias noted as moderate.  The examiner noted involvement of the sciatic nerve root in both lower extremities and opined that the Veteran's radiculopathy was moderate in severity.  

The May 2016 VA examiner also noted decreased sensation to light touch from the lower leg to the toes in both lower extremities.  Muscles strength and reflexes were normal.  Numbness and paresthesias and/or dysesthesias were noted as mild, with pain noted as normal.  The examiner noted involvement of the sciatic nerve root in both lower extremities and opined that the Veteran's radiculopathy was mild in severity.  
  
Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's disability more nearly approximate moderate paralysis of the sciatic nerve in the lower extremities, and initial disability ratings of 20 percent for the Veteran's radiculopathy of the right and left lower extremities are warranted.  

In October 2014, the VA examiner indicated that the Veteran manifested multiple moderate and severe symptoms, and the October 2015 VA examiner indicated that the Veteran manifested multiple moderate symptoms.  The Board acknowledges that, in May 2016, the examiner ultimately described the Veteran's radiculopathy as mild.  Nevertheless, characterization by examiner's and medical providers are not dispositive of the issue, and, upon taking all of the Veteran's demonstrated symptoms into consideration, the Board finds that the Veteran's incomplete paralysis is more appropriately described as moderate rather than mild.  

As the totality of the evidence fails to document more than moderate incomplete paralysis, a disability rating in excess of 20 percent for either lower extremity is not warranted.  While the October 2014 VA examiner characterized the Veteran's bilateral radiculopathy as moderately-severe, additional VA examinations indicated radiculopathy that was less than moderately-severe.  Also, and as previously noted, when the involvement of the sciatic nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Veteran has not claimed, and treatment records do not memorialize, muscle atrophy, foot drop, or loss of muscle movement, and no VA examiner or healthcare provider has previously characterized the Veteran's sciatic nerve paralysis as severe or complete.  As previously noted, characterizations by healthcare providers are not dispositive, but they are probative evidence that the Board may take into consideration.   Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for bilateral radiculopathy.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV. VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159.  The duty to notify in this case was satisfied by letters sent to the Veteran in July 2007 and May 2014.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations for his lumbar spine and radiculopathy in October 2014, October 2015 and May 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in its prior remand have been undertaken, as the Veteran was issued a statement of the case for his bilateral radiculopathy claim and he was afforded additional VA examinations for his low back disability.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

ORDER

Entitlement to an extension of a temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond September 1, 2008, is denied. 

Entitlement to a rating in excess of 10 percent prior to May 12, 2016, and in excess of 20 percent thereafter, for service connected residuals, low back injury post lumbar fusion, is denied.  

Entitlement to an initial disability rating of 20 percent for radiculopathy, right lower extremity, as secondary to the service-connected residuals, low back disability, is granted.

Entitlement to an initial disability rating of 20 percent for radiculopathy, left lower extremity, as secondary to the service-connected residuals, low back disability, is granted.


____________________________________________
John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


